DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder such as arrangement or device that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  the “transport arrangement” configured and disposed to transport containers or groups of containers through the shrink tunnel in a transport direction;  the “belt-like transport device” configured and disposed to move along a path of circulating movement; the “shrinking devices” configured and disposed to shrink loosely-wrapped shrink wrap material tightly onto containers or groups of containers being moved in the transport direction through the shrink tunnel by the belt-like transport device;  and the “lubrication device” configured and disposed to contact and apply sufficient lubricant to the outer support surface of the belt-like transport device, upon the return portion of the belt-like transport device being moved in the return direction past the lubrication device, to minimize or prevent adherence of shrink wrap material to the outer support surface of the belt-like transport device in claim 1; the “control arrangement” configured to set a fill level and/or a volume content of lubricant in the liquid container that corresponds to a quantity of lubricant to be transferred onto the belt-like transport device by said at least one roller in claim 4; and the “biasing arrangement” configured and disposed to exert a biasing force on the at least one roller to press and maintain the at least 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the biasing arrangement of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20, the phrases “similar containers” and "belt-like" render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those 
Claim 3 depends from itself and as such its scope is impossible to ascertain.  It is suggested that the claim be amended to depend from claim 2 so that proper antecedent basis is provided. 
Claim limitation “biasing arrangement” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 6,689,180) in view of Dobkin (US 2,670,069).
 	Liao shows shrink-wrapping arrangement configured to wrap containers or groups of containers such as bottles, cans, boxes, or similar containers, in shrink wrap material. The shrink-wrapping arrangement comprising includes a shrink tunnel 100/200 with a tunnel-shaped housing 100 configured to receive containers or groups of containers loosely wrapped 
 	The transport arrangement is configured and disposed to transport containers or groups of containers through the shrink tunnel in a transport direction. The transport arrangement includes the belt-like transport device 220 which is configured and disposed to move along a path of circulating movement.  The belt-like transport device includes an outer support surface configured to receive and support containers or groups of containers thereon and move them in a transport direction into the shrink tunnel, through the shrink tunnel, and out of the shrink tunnel.  
The belt-like transport device is disposed such that, at any time during operation of the shrink-wrapping arrangement, a portion of the belt-like transport device is temporarily disposed in the shrink tunnel to temporarily form a transport portion configured to move in the transport direction with containers or groups of containers supported thereon.  Another portion of the belt-like transport is simultaneously temporarily disposed under the shrink tunnel to temporarily form a return portion configured to move in a return direction opposite the transport direction. 

Dobkin shows a transport arrangement with a belt like transport device 10/12 that is configured and disposed to transport containers A or groups of containers and to move along a path of circulating movement.  It includes a lubrication device 26/27 adjacent the return portion of the belt-like transport device. The lubrication device is configured and disposed to contact and apply sufficient lubricant to the outer support surface of the belt-like transport device, upon the return portion of the belt-like transport device being moved in the return direction past the lubrication device, to allow the belt-like transport device slide under the articles being conveyed so that the articles remain upright on the support surface.  This amount of lubricant would also be sufficient to at least minimize adherence of shrink wrap material to the outer support surface of the belt-like transport device. 
The lubrication device includes a roller 27/82/83 configured and disposed to rotate about an axis 50.  The roller is configured to uniformly apply lubricant onto the outer support surface of the belt-like transport device. The lubrication device also includes a liquid container 26 configured to receive and hold lubricant.  The roller is configured and disposed to project into the liquid container (see figures 3-4), such that a portion of the roller is immersed in lubricant in the liquid container.  The roller includes an outer portion 100 configured to pick up and retain lubricant upon the outer portion being disposed in lubricant in the liquid container.  The outer portion is configured to transfer lubricant to the outer support surface of the belt-like transport device upon rotation of the at least one roller and movement of the outer portion out of the lubricant in the liquid container and into contact with the outer support surface.  A 
Dobkin teaches that the lubrication device advantageously can be readily attached to an existing conveyor system to lubricate the surface of a belt-like transport device evenly across the belt-like transport device irrespective of any wear or irregularity on the belt-like transport device while providing accurate control of the amount of lubricant applied in order to ensure that containers are properly conveyed by the belt without falling over as the belt slides under the articles (see column 1, line 15 to column 2, line 15).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to attach the lubricating device of Dobkin to the return portion of the belt-like transport device of Liao under the shrink tunnel to ensure smooth conveyance of the containers according to the teachings of Dobkin.  When this is done, the resulting apparatus would have all the structure required by claims 1-3 and 14-16 and operate with all the steps required by claims 17-19. 
Allowable Subject Matter
Claims 4-13 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A DEUBLE/Primary Examiner, Art Unit 3651